Citation Nr: 1630173	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an eye disability claimed as legal blindness, bilateral pseudophakia, bilateral retinal detachment, status post repair and bilateral macular epiretinal membrane, claimed as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for an eye disability claimed as legal blindness, bilateral pseudophakia, bilateral retinal detachment, status post repair and bilateral macular epiretinal membrane, claimed as secondary to service-connected diabetes mellitus, type II.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2009 rating decision denied service connection for an eye condition.

2.  The evidence received since the June 2009 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for an eye condition.  


CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied service connection for an eye condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for an eye condition.  38 U.S.C.A. 
 §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the favorable disposition of the petition to reopen the claim for service connection for an eye condition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Analysis of Claim

New and Material Evidence

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

Claim to Reopen Service Connection for an Eye Condition

A June 2009 rating decision denied service connection for an eye condition to include as secondary to service-connected diabetes mellitus.  The rating decision found that service treatment record did not show treatment or diagnosis of an eye condition.  The RO found that VA treatment records did not show treatment for an eye condition and that the evidence did not show an eye disability related to service or to a service-connected disability.  

The Veteran did not submit a timely notice of disagreement (NOD) to the June 2009 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604  (Fed. Cir. 1996).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

Service treatment records show that glasses were prescribed for blurry vision.  Upon separation in October 1969, the Veteran reported eye trouble, which was corrected by glasses.  No other eye disability was diagnosed during service.  

VA treatment records in evidence at the time of the prior rating decision reflect treatment of refractive error.  The VA treatment records do not show any other diagnoses of an eye disability. 

In November 2010, the Veteran sought to reopen the claim for service connection for an eye condition, claimed as secondary to service-connected diabetes.   

The evidence received since the previously denied claim includes VA outpatient treatment records, a VA eye examination dated in April 2011 and a medical opinion from a VA ophthalmologist dated in December 2011.  

A VA outpatient treatment record dated in December 2010 noted a diagnosis of diabetic retinopathy.  A VA eye treatment note dated in December 2010 noted a history of retinal detachment of the left eye with multiple surgeries and a poor visual prognosis of the left eye.  VA treatment records dated in December 2010 show that the Veteran was admitted to a comprehensive rehabilitation program for blindness.  

An April 2011 VA examination noted a history of retinal detachment of the left eye with multiple surgeries.  The Veteran complained of bilateral poor vision for one year due to bilateral retinal detachments.  He denied ocular pain.  The examiner diagnosed legal blindness, bilateral pseudophakia, bilateral retinal detachment status post repair and bilateral macular epiretinal membrane.  The examiner indicated that no diabetic retinopathy was observed.  The examiner opined that loss of vision is caused by or a result of bilateral retinal detachment.  The examiner opined that the Veteran's loss of vision, including cataracts, is not caused by or a result of diabetes mellitus, type II.  

A VA treatment records dated in December 2011 reflects that a VA ophthalmologist diagnosed glaucoma.  The physician opined that the Veteran's legal blindness is from diabetic retinopathy and is secondary to service-connected diabetes.   

The Board finds that new and material evidence has been received to reopen the claim for service connection for an eye condition.  The evidence received since the prior final denial in June 2009 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The claim was previously denied based upon a lack of evidence of a relationship between an eye condition and service or a service-connected disability.  The evidence received since the prior denial relates to the basis of the prior denial.  When considered with the previous evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim for service connection for an eye condition is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an eye condition is reopened.  To that extent only, the claim is granted.


REMAND

The Veteran had a VA examination in April 2011.  The VA examiner diagnosed legal blindness, bilateral pseudophakia, bilateral retinal detachment status post repair and bilateral epiretinal membrane.  The examiner noted that no diabetic retinopathy was observed.  The examiner opined that the loss of vision, including cataracts, is not caused by or a result of diabetes mellitus, type II.  The examiner did not provide a rationale for the opinion.  

A December 2011 VA outpatient treatment record reflects a diagnosis of glaucoma.   In a December 2011 addendum to the treatment record, a VA ophthalmologist stated that the Veteran's legal blindness is from diabetic retinopathy and is secondary to his service-connected diabetes.  No rationale was provided.

The April 2011 examination and December 2011 outpatient record reflect conflicting opinions as to whether diabetic retinopathy is present.  In addition, the April 2011 VA examination is not adequate to decide the claim because the examiner did not  provide a rationale for the opinion.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A new VA examination is warranted to reconcile the conflicting diagnoses and to obtain a medical opinion with a rationale.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine the etiology of his eye disability.  The claims file should be provided to the examiner and reviewed in conjunction with the examination.  All necessary tests and studies should be performed.  The examiner should address the following:

a) The VA examiner should list all current eye diagnoses.

b) The VA examiner should specify whether diabetic retinopathy is present.

c) If diabetic retinopathy is not present and as to any other diagnosed eye disability, is a current eye disability at least as likely as not (50 percent or greater likelihood) proximately caused by, or due to, the Veteran's service-connected diabetes mellitus?   

d) If diabetic retinopathy is not present and as to any other diagnosed eye disability, is a current eye disability at least as likely as not aggravated (permanently worsened) by the Veteran's service-connected diabetes mellitus?

The VA examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


